Waite, C. J.
It is claimed by the plaintiffs in error, that the superior court had no power to make the order and decree of which they complain; that they were authorized by their charter to alter and change highways that interfered with the location of their road, and having altered the highway in question, in the manner prescribed by the legislature, the road along the ridge became discontinued, and the company absolved from the duty of making a bridge over their railroad ; and that, although the county court subsequently laid out a highway where the old one was, their charter does not require them to build bridges on highways laid out after the railroad was completed.
It is undoubtedly true that the obligation imposed upon the company to make and maintain bridges on public highways, applies only to such highways as were in existence when the railroad was built, and not to such as might thereafter be laid out, either by the county court or towns; yet if *406the old highway upon the ridge has never been legally discontinued, but still continues a public highway, as it was before the railroad was built, then the obligation upon the company to build a bridge across the cut which they have made, still remains.
The power, conferred upon the company by the charter, of changing and altering highways, is not unlimited, giving them the right at their pleasure to alter any and all highways interfering with the location of their railroad, however inconvenient such alterations might be to the public, and expensive to the towns in which the highways are situated; especially as the charter does not require any notice to be given, either to the town or the public, that they may have an opportunity of being heard upon the legality and propriety of the change.
The charter provides that when a public highway is so located that the railroad can not be judiciously laid out without interfering with the highway, the corporation may cause the highway to be altered. The power of making the alteration can, therefore, be exercised only when it becomes necessary for the judicious location of the railroad.
It is obvious that cases may arise where the exercise of this power becomes indispensable; as where a railroad can not be judiciously laid out except upon and along a portion of a highway; then, as both roads can not have the same location, an alteration of the highway becomes necessary.
But the company have no power to make such alteration, merely for the purpose of avoiding the expense of making bridges, embankments and abutments, and thereby throw an additional burden upon the town where the road is situated.
In this case, the town, claiming that the railroad company had not legally discontinued the old highway, nor exonerated themselves from their liability to build the bridge rendered necessary by their acts, applied to the legislature for relief. That body, having doubts whether any judicial court had power to grant the relief, passed a resolution authorizing the town to prefer their petition to the superior court, setting forth the facts upon which they relied, and giving the usual *407notice to the company; and further authorizing that court to hear the same, and make such order and decree upon the parties, as to the building and maintaining the bridge, with its embankments and abutments, as the rights of the parties growing out of the charter of the company required.
In pursuance of this resolution, the town of Killingly, upon which the expense of building the bridge devolved, unless the company were liable therefor, preferred their petition to the superior court, alleging that the company, for the purpose of avoiding the expense of building and maintaining the bridge, embankments and abutments, changed the location of the highwayand that they had no right or authority by virtue of any provision in their charter, to make such change; and that the law required them to build and maintain the bridge, embankments and abutments.
The cause came on for hearing before the court, and the court found these allegations to be true, and thereupon made the order and decree of which the company now complain. It is not for this court, upon a writ of error, to review that finding. The power to.make it was conferred upon the superior court, and it was for that tribunal to say, upon the evidence, whether the case was one in which the company could legally make the alteration which they attempted.
The facts being as thus found, we see no objection to the decree, and of course no error.
In this opinion the other judges, Storrs and Hinman, concurred.
Judgment affirmed.